         Case 1:20-cv-01630-JEB Document 62 Filed 10/27/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 WHITMAN-WALKER CLINIC, INC., et al.,

                        Plaintiffs,

                v.                                  Case No. 1:20-cv-01630 (JEB)

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                        Defendants.


     PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO COMPEL
  DEFENDANTS TO PRODUCE THE ADMINISTRATIVE RECORD, TO HOLD IN
  ABEYANCE DEFENDANTS’ PARTIAL MOTION TO DISMISS, AND TO SET A
CONSOLIDATED SCHEDULE FOR FILING AND BRIEFING MOTIONS TO DISMISS
             AND/OR MOTIONS FOR SUMMARY JUDGMENT

       Consistent with Defendants’ disregard for the law and the rules, Defendants argue that the

Court should excuse their failure to follow the Court’s unambiguous local rules and decide a

largely inappropriate motion to dismiss. Defendants’ strategy is to hide the ball and delay judicial

review of their unlawful Revised Rule. Plaintiffs request that the Court decline to entertain such

tactics and allow for meaningful review of the Revised Rule, parts of which are in effect and

continue to endanger the lives, health, and wellbeing of LGBTQ people and people with limited

English proficiency (LEP).

       Defendants contend that Plaintiffs do not have standing to challenge some of the Revised

Rule’s provisions and the Court should decide those issues first to narrow the case. But given that

Defendants’ challenges affect only a small subset of Plaintiffs’ claims, Defendants’ approach

would not lead to a meaningful narrowing of the issues even if Defendants were to prevail.

Because Defendants are unable to contest Plaintiffs’ standing to challenge the bulk of the Revised
         Case 1:20-cv-01630-JEB Document 62 Filed 10/27/20 Page 2 of 11




Rule, Defendants also claim that nearly all of Plaintiffs’ claims should be dismissed on the merits

because they are not ripe or are “implausible.” Defendants contend that Plaintiffs do not need the

administrative record to respond to these arguments. Defendants ignore, however, that Plaintiffs

have challenged numerous provisions of the Revised Rule not only as contrary to law and

constitutional rights, but also as arbitrary and capricious. The administrative record clearly is

required to assess whether an agency’s action is arbitrary and capricious.

       Why do Defendants refuse to produce the administrative record, particularly given their

acknowledgement that they ultimately will have to do so? Well, recently, Defendants revealed

that the “administrative record is enormous” and “currently estimated at two million pages,

possibly more.” Am. Letter Mot. for Extension of Time to File Admin. R., New York v. U.S. Dep’t

of Health and Human Servs., No. 20-cv-05583 (AKH) (S.D.N.Y. filed Oct. 14, 2020) (ECF No.

98) (“Letter Motion”). It therefore is likely, as Plaintiffs contend, that Defendants failed to account

for and consider all of the necessary evidence, data, and views within the administrative record

before finalizing the Revised Rule, just as Defendants decided to ignore the Supreme Court’s

decision in Bostock v. Clayton County, Georgia, 140 S. Ct. 1731 (2020), when they published the

Revised Rule four days after the decision. Defendants have taken nearly half the time it took to

supposedly review and respond to the administrative record simply to compile it.

       Accordingly, Plaintiffs respectfully request that the Court: (i) compel Defendants to

produce the administrative record in accordance with Local Civil Rule 7(n); (ii) hold Defendants’

September 29, 2020 partial motion to dismiss in abeyance or deny the motion without prejudice;

and (iii) set a consolidated schedule for filing and briefing motions to dismiss and/or cross-motions

for summary judgment after Defendants complete production of the administrative record and

Plaintiffs have an adequate opportunity to review.



                                                  2
         Case 1:20-cv-01630-JEB Document 62 Filed 10/27/20 Page 3 of 11




                                          ARGUMENT

I.     DEFENDANTS ARE NOT ENTITLED TO DECIDE WHETHER THEY MUST
       COMPLY WITH LOCAL CIVIL RULE 7(n)(1) OR WHETHER PLAINTIFFS
       ARE ENTITLED TO RELY ON THE ADMINISTRATIVE RECORD TO
       OPPOSE A DISPOSITIVE MOTION.

       Local Civil Rule 7(n)(1) is unequivocal: “[U]nless otherwise ordered by the Court, the

agency must file a certified list of the contents of the administrative record with the Court . . .

simultaneously with the filing of a dispositive motion.” L. Civ. R. 7(n)(1). Defendants filed a

dispositive motion, yet failed to file a certified list of the contents of the administrative record.

Defendants contend they do not need to comply with Local Civil Rule 7(n)(1) because they did

not rely on the administrative record and the Court can waive Local Civil Rule 7(n)(1)’s

requirement.

       Whether Defendants relied on the administrative record in their motion to dismiss is

irrelevant. Local Civil Rule 7(n)(1) provides that “counsel shall provide the Court with an

appendix containing copies of those portions of the administrative record that are cited or

otherwise relied upon in any memorandum in support of or in opposition to any dispositive

motion.” L. Civ. R. 7(n)(1) (emphasis added). By its terms, Local Civil Rule 7(n)(1) anticipates

that a party opposing a dispositive motion might rely on the administrative record, even if the

moving party did not. Defendants do not get to decide whether Plaintiffs can rely on the

administrative record in opposing Defendants’ motion to dismiss.

       It also is improper for Defendants to request that the Court waive Local Civil Rule 7(n)(1)’s

requirement after they have disregarded the rule’s clear command. Allowing them to do so surely

will lead to similar actions by HHS and other agencies down the road. Defendants’ disregard of

the rules should not be countenanced.




                                                 3
         Case 1:20-cv-01630-JEB Document 62 Filed 10/27/20 Page 4 of 11



II.    THE ADMINISTRATIVE RECORD IS NECESSARY—INDEED, REQUIRED—
       TO ASSESS DEFENDANTS’ MOTION TO DISMISS.

       Defendants’ refusal to produce the administrative record is perplexing given that the

administrative record plainly is necessary to assess whether an agency’s action complied with the

Administrative Procedure Act (APA), and particularly whether it is arbitrary and capricious. The

APA states that “the court shall review the whole record or those parts of it cited by a party” in

assessing whether an agency’s action is “arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law,” or “contrary to constitutional right, power, privilege, or immunity,”

among others. 5 U.S.C. § 706(2) (emphasis added). In addition:

               in recognition of the dangers associated with proceeding with
               judicial review on the basis of a partial and truncated record without
               the consent of the parties, when the arguments raised go to the
               question of whether the agency has adhered to the standards of
               decisionmaking required by the APA, the United States Court of
               Appeals for the District of Columbia Circuit has advised that the
               better practice is to test the parties’ arguments in the context of a
               motion for summary judgment and with reference to the full
               administrative record.

Banner Health v. Sebelius, 797 F. Supp. 2d 97, 112–13 (D.D.C. 2011) (cleaned up).

       Here, Plaintiffs challenge the following aspects of the Revised Rule, among others, as

arbitrary and capricious:

       1.      The Revised Rule, as a whole, because Defendants’ justifications for

               repealing critical anti-discrimination protections run counter to the evidence

               before the agency and disregard material facts and evidence, Defendants

               fail to supply a reasoned explanation for their policy change from the 2016

               Final Rule to the Revised Rule, Defendants have failed to consider

               important aspects of the problem, including the Revised Rule’s interference




                                                 4
 Case 1:20-cv-01630-JEB Document 62 Filed 10/27/20 Page 5 of 11




      with current law, and Defendants failed to account properly for the costs

      and benefits of the Revised Rule (Compl. ¶ 228);

2.    The elimination of the definition of “on the basis of sex” (Compl. ¶ 229);

3.    The elimination of the prohibition of categorical exclusions of coverage for

      gender dysphoria (Compl. ¶¶ 98, 99, 229);

4.    The elimination of the unitary legal standard for enforcement of violations

      of Section 1557 (Compl. ¶¶ 110, 230);

5.    The elimination of the explicit recognition of private rights of action and

      the availability of compensatory damages under Section 1557 (Compl.

      ¶¶ 113, 115, 231);

6.    The incorporation of broad and sweeping exemptions for discrimination

      based on personal religious or moral belief, including Title IX’s religious

      exemption (Compl. ¶¶ 121, 124, 232);

7.    The narrowing of covered entities under the Revised Rule (Compl. ¶¶ 138-

      147, 233);

8.    The elimination of prohibitions against discrimination based on sexual

      orientation and gender identity in unrelated regulations promulgated under

      other statutes (Compl. ¶¶ 156-158, 234);

9.    The elimination of protections against discrimination on the basis of

      association (Compl. ¶¶ 100-101, 235);

10.   The elimination of the requirement of notice of nondiscrimination

      requirements and access to language protections (Compl. ¶¶ 136-137, 236);

      and



                                       5
         Case 1:20-cv-01630-JEB Document 62 Filed 10/27/20 Page 6 of 11




       11.     The failure to consider important regulatory costs, including significant

               direct or indirect health costs to plaintiffs, their patients, and public health

               and safety (Compl. ¶¶ 159-166, 237).

Plaintiffs also allege that the Revised Rule is contrary to law (Claim II), contrary to constitutional

right (Claims IV-VII), and in excess of statutory authority (Claim III). These standards, however,

“overlap and are, at times, intertwined.” Amarin Pharms. Ir. Ltd. v. Food & Drug Admin., 106

F. Supp. 3d 196, 206 (D.D.C. 2015).

       In their partial motion to dismiss, Defendants contest Plaintiffs’ standing to challenge only

a small subset of the eleven aspects of the Revised Rule identified above that Plaintiffs challenge

as arbitrary and capricious. Defendants seek to dismiss on the merits the following aspects of the

Revised Rule that Plaintiffs allege are arbitrary and capricious:

       1.      The elimination of the prohibition of categorical exclusions of coverage for

               gender dysphoria (ECF No. 57-1 at 16);

       2.      The elimination of the unitary legal standard for enforcement of violations of

               Section 1557 (ECF No. 57-1 at 22);

       3.      The elimination of the explicit recognition of private rights of action and the

               availability of compensatory damages under Section 1557 (ECF No. 57-1 at 22);

       4.      The narrowing of covered entities under the Revised Rule (ECF No. 57-1 at 19);

       5.      The elimination of prohibitions against discrimination based on sexual orientation

               and gender identity in unrelated regulations promulgated under other statutes

               (ECF No. 57-1 at 26);

       6.      The elimination of protections against discrimination on the basis of association

               (ECF No. 57-1 at 25); and



                                                  6
            Case 1:20-cv-01630-JEB Document 62 Filed 10/27/20 Page 7 of 11




       7.       The elimination of the requirement of notice of nondiscrimination requirements

                and access to language protections (ECF No. 57-1 at 17).

Thus, even if Defendants were successful in their challenge to Plaintiffs’ standing as to these

limited aspects of the Revised Rule, the Court still would have to consider whether the vast

remainder of the Revised Rule is arbitrary and capricious, and it will need the administrative record

to do so.

       Judicial review “under the ‘arbitrary’ or ‘capricious’ standard requires the court to examine

the existing administrative record to assure that the agency had factual support for its decision.”

Ctr. for Auto Safety v. Dole, 828 F.2d 799, 811 (D.C. Cir. 1987), on reh’g, 846 F.2d 1532 (D.C.

Cir. 1988) (emphasis added). The Court cannot properly assess the merits of each of the provisions

Plaintiffs challenge as arbitrary and capricious without the administrative record because it must

have before it “neither more nor less information than did the agency when it made its decision.”

Walter O. Boswell Mem’l Hosp. v. Heckler, 749 F.2d 788, 792 (D.C. Cir. 1984). What is more,

when provisions challenged as contrary to law also are challenged as arbitrary and capricious,

because the arguments overlap, the proper course is to consider the claims at summary judgment

with the aid of the full administrative record. See City of Columbus v. Trump, 453 F. Supp. 3d

770, 799–800 (D. Md. 2020).

       To permit Defendants to proceed with their motion to dismiss Plaintiffs’ challenges to

provisions of the Revised Rule on the merits without production of the administrative record would

turn judicial review on its head. Defendants have moved to dismiss Plaintiffs’ claims based “on

allegations made in the complaint and on the agency’s statements in the Federal Register” (ECF

No. 60 at 10), and they have asked the Court to consider Defendants’ statements in the preamble

of the Revised Rule in assessing the plausibility of Plaintiffs’ claims. Yet, Defendants refuse to



                                                 7
         Case 1:20-cv-01630-JEB Document 62 Filed 10/27/20 Page 8 of 11




produce the administrative record to allow Plaintiffs and the Court to assess the veracity or

completeness of Defendants’ statements in the preamble. Although the Court may take judicial

notice of the Revised Rule as published in the Federal Register, see 44 U.S.C. § 1507, judicial

review under the APA requires more. Neither Plaintiffs nor the Court must take Defendants’

justifications in the preamble at face value.

       Plaintiffs have alleged that the Revised Rule “run[s] counter to the evidence before the

agency and disregard[s] material facts and evidence,” that “defendants fail[ed] to supply a

reasoned explanation for their policy change from the 2016 Final Rule to the Revised Rule,” that

“defendants have failed to consider important aspects of the problem, including the Revised Rule’s

interference with current law,” and that “defendants failed to account properly for the costs and

benefits of the Revised Rule.” (Compl. ¶ 228.) Accordingly, “the Court is obligated to compare

[Defendants’] statements in the Register with the evidence in the administrative record.” Dist.

Hosp. Partners, L.P. v. Sebelius, 794 F. Supp. 2d 162, 173 (D.D.C. 2011); see also Swedish Am.

Hosp. v. Sebelius, 691 F. Supp. 2d 80, 88 (D.D.C. 2010) (“Without the administrative record, the

court is unable to perform this function.”).

       In District Hospital Partners, the court rejected a similar argument by a defendant who

asserted “that her statements in the Federal Register render the claims in plaintiffs’ Complaint

implausible and that, therefore, plaintiffs have failed to state a claim upon which relief can be

granted.” 794 F. Supp. 2d at 172. The court concluded that the administrative record was

necessary to evaluate the merits of plaintiffs’ claims because they presented “an attack on the

adequacy of the Secretary’s decisionmaking.” Id. at 172–73. Such is the case here.

       In addition, without the full administrative record to review, a “party [may] withhold

evidence unfavorable to its case.” Vargus v. McHugh, 87 F. Supp. 3d 298, 301 (D.D.C. 2015)



                                                8
         Case 1:20-cv-01630-JEB Document 62 Filed 10/27/20 Page 9 of 11




(internal citation and quotation marks omitted). We know from experience that this particular set

of Defendants already has misrepresented the administrative record in the preamble of other recent

regulations. In New York v. Department of Health and Human Services, 414 F. Supp. 3d 475, 541

(S.D.N.Y. 2019), the court determined that these defendants made “demonstrably false” statements

about the administrative record in the preamble to another regulation. The court considered these

misrepresentations to be “fatal to HHS’s stated justification for the Rule.” Id. at 542.

       Finally, Plaintiffs contend that Defendants’ promulgation of the Revised Rule violates

equal protection because it is based on animus towards LGBTQ people. In opposing preliminary

relief on this claim, Defendants noted that the alleged animus of Defendants needed to be tested

based on the administrative record. See ECF No. 42 at 35; see also ECF No. 43 at 21 n.6

(allegations of animus are part of the administrative record).

       There is no doubt that the administrative record is necessary to evaluate the merits of

Plaintiffs’ claims, both those Defendants seek to dismiss on the merits and those they do not seek

to dismiss at all. The Court should compel production of the administrative record.

III.   JUDICIAL ECONOMY FAVORS A CONSOLIDATED BRIEFING SCHEDULE.

       According to Defendants, the administrative record in this case is “enormous” and

“estimated at two million pages, possibly more.”      Letter Motion. By refusing to produce the

administrative record and opposing a proposed consolidated briefing schedule, Defendants seek to

establish piecemeal judicial review of the Revised Rule. But a piecemeal review of the substantive

underpinnings of a rule undermines judicial economy and depletes the parties’ resources.

       Defendants’ partial motion to dismiss does not substantially narrow the claims for review,

nor does it obviate the need for production of the administrative record. The vast majority of

Plaintiffs’ claims require the administrative record for them to be properly briefed and considered.

Indeed, the bulk of Defendants’ motion to dismiss cannot be considered without the administrative

                                                 9
        Case 1:20-cv-01630-JEB Document 62 Filed 10/27/20 Page 10 of 11




record. Rather than engage in piecemeal litigation, Plaintiffs propose that the more efficient and

more just course of action would be for Defendants to produce the administrative record (which

they will have to produce anyway) and for the parties to file dispositive motions pursuant to a

consolidated briefing schedule. Such a schedule would avoid the need for the parties to brief, and

the Court to consider, the merits of most of Plaintiffs’ claims more than once.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court compel Defendants

to produce the administrative record, hold Defendants’ partial motion to dismiss in abeyance or

deny the motion without prejudice, and order a consolidated briefing schedule for dispositive

motions. Alternatively, if the Court declines to hold Defendants’ partial motion to dismiss in

abeyance or to dismiss the motion without prejudice, Plaintiffs respectfully request that their

response to Defendants’ partial motion to dismiss be due 45 days from the date the Court decides

this motion.




                                                10
       Case 1:20-cv-01630-JEB Document 62 Filed 10/27/20 Page 11 of 11




Dated: October 27, 2020                            Respectfully submitted,

LAMBDA LEGAL DEFENSE                                STEPTOE & JOHNSON LLP
AND EDUCATION FUND, INC.

By:    /s/ Omar Gonzalez-Pagan                      By:     /s/ Laurie Edelstein
OMAR GONZALEZ-PAGAN*                                LAURA (LAURIE) J. EDELSTEIN*
ogonzalez-pagan@lambdalegal.org                     ledelstein@steptoe.com
KAREN LOEWY***                                      STEPTOE & JOHNSON LLP
kloewy@lambdalegal.org                              One Market Plaza
CARL S. CHARLES*                                    Spear Tower, Suite 3900
ccharles@lambdalegal.org                            San Francisco, CA 94105
LAMBDA LEGAL DEFENSE                                Phone: (415) 365-6700
AND EDUCATION FUND, INC.                            Fax: (415) 365 6699
120 Wall Street, 19th Floor
New York, NY 10005                                  MICHAEL VATIS
Phone: (212) 809-8585                               (D.C. Bar No. 422141)
Fax: (212) 809-0055                                 mvatis@steptoe.com
                                                    KHRISTOPH A. BECKER*
* Admitted pro hac vice.                            kbecker@steptoe.com
                                                    STEPTOE & JOHNSON LLP
** Application for admission to U.S. District       1114 Avenue of the Americas
Court for the District of Columbia forthcoming.     New York, NY 10036
                                                    Phone: (212) 506-3900
*** Admitted pro hac vice. DC Bar admission         Fax: (212) 506-3950
pending.
                                                    JOHANNA DENNEHY
                                                    (D.C. Bar No. 1008090)
                                                    jdennehy@steptoe.com
                                                    LAURA LANE-STEELE**
                                                    llanesteele@steptoe.com
                                                    STEPTOE & JOHNSON LLP
                                                    1330 Connecticut Avenue NW
                                                    Washington, DC 20036
                                                    Phone: (202) 429-3000
                                                    Fax: (202) 429-3902

                                    Counsel for Plaintiffs




                                             11
